DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites “a plating is applied to a surface of the bottom surface electrode and the side surface of the main body to which the post-like electrode is exposed, the thickness of the plating in the direction orthogonal to the bottom surface becoming thinner as it progresses from the side surface side of the main body toward the inner side of the main body” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s),  orthogonal to the bottom surface becoming thinner as it progresses from the side surface side of the main body toward the inner side of the main body” is not disclose in Paragraph [0086] of the publication. Paragraph [0087] of the publication discloses bottom surface electrodes 21 and 26 becomes thinner as it progresses from the side surface S4 and side surface S5 of the main body 10 toward the inner side but does not disclose the thickness of plating P becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body. Fig. 17 shows the thickness of plating P becomes thinner but not in the disclosure in Paragraph [0086]. The examiner suggests adding the disclosure of the specific arrangement of plating P by amending the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. [U.S. Pub. No. 2011/0291790] in view of Ozaki et al. [JP 2006-294722], Fujii et al. [JP 2003-031424], and Sato et al. [U.S. Pub. No. 2012/0188682].
Regarding Claim 1, Okumura et al. shows an electronic component (Figs. 1-3) comprising: 
a main body (elements 11, 12, 14 combined) made of an insulator (15a-15d);
a circuit element (16) positioned inside the main body (see Figs. 1-3); and
an outer electrode that is constituted of a bottom surface electrode (13a or 13c) positioned on a bottom surface of the main body (see Figs. 1-2 upside down) and a post-like electrode (element 24a1 or 24c1 can be post-like) extending from the bottom surface toward an interior of the main body (see Figs. 1-2 upside down), and that is electrically connected to the circuit element (see Figs. 1-3, Paragraph [0077]),
wherein the post-like electrode (24a1 or 24c1) is embedded in the main body (see Figs. 1-3, Paragraph [0083]), part of the post-like electrode is exposed to a side surface of the main body (see Figs. 1-3, Paragraph [0070]), and
the bottom surface electrode (13a or 13c) is made of a metal (Paragraph [0091]).
Okumura et al. does not explicitly show the bottom surface electrode is made of a resin containing metal powder and a thickness of the bottom surface electrode in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body and a plating is applied to a surface of the bottom surface electrode and the side surface of the main body to which the post-like electrode is exposed, the plating extending from the bottom surface electrode to an uppermost tip formed on the side surface of the main body, the uppermost tip being lower than a top surface of the main body in side view.
Ozaki et al. shows an electronic component (Figs. 1-3) teaching and suggesting the bottom surface electrode (103) is made of a resin containing metal powder (Paragraphs [0002]-
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a resin containing metal powder as taught by Ozaki et al. for the bottom surface electrode as disclosed by Okumura et al. to bring metal powders into contact with each other to obtain electrical conductivity as a binder (Paragraph [0010]) with good and stable electrical characteristics (Paragraph [0019]).
Okumura et al. in view of Ozaki et al. does not show a thickness of the bottom surface electrode in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body and the plating extending from the bottom surface electrode to an uppermost tip formed on the side surface of the main body, the uppermost tip being lower than a top surface of the main body in side view.
Fujii et al. shows a device (Figs. 1-7) teaching and suggesting a thickness of the bottom surface electrode (4) in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body (see Figs. 1-7, Abstract, Paragraphs [0022]-[0025] and [0036], element 4 in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the bottom surface electrode in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body as taught by Fujii et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Ozaki et al. to facilitate reliability which hardly rollers off and reduce the chucking error at mounting (Abstract, Problem to be Solved, Solution).

Sato et al. shows an electronic component (Figs. 12-14 with teachings from Figs. 5-8, Paragraph [0039]) teaching and suggesting the plating (element 36 from element 23) extending from the bottom surface electrode (35) to an uppermost tip formed on the side surface of the main body (see Figs. 12-13), the uppermost tip being lower than a top surface of the main body in side view (see Figs. 12-13, the uppermost tip of element 36 from element 23 being lower than a top surface 27 of the main body in side view, Paragraphs [0110]-[0116]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plating extending from the bottom surface electrode to an uppermost tip formed on the side surface of the main body, the uppermost tip being lower than a top surface of the main body in side view as taught by Sato et al. for the device as disclosed by Okumura et al. in view of Ozaki et al. and Fujii et al. to have a compact design to reduce manufacture size, time and height and reduce cost while still facilitating electrical connection to an external circuit (Paragraphs [0110]-[0116]).
Regarding Claim 4, Okumura et al. shows an area of the bottom surface electrode (13a or 13c) when viewed in a direction orthogonal to the bottom surface is larger than an area of an exposed portion of the post-like electrode (24a1 or 24c1), which is exposed to the side surface of the main body (see Figs. 1-3, an area of element 13a or 13c when viewed in a direction orthogonal to the bottom surface is larger than an area of an exposed portion of element 24a1 or 24c1 which is exposed to the side surface of the main body).
Regarding Claim 5, Okumura et al. shows, when viewed in a direction orthogonal to the bottom surface, a length of the bottom surface electrode (13a or 13c) is longer than a length of the post-like electrode (24a1 or 24c1) in a direction from the side surface of the main body toward the interior of the main body (see Figs. 1-3, when viewed in a direction orthogonal to the 
Regarding Claim 6, Okumura et al. shows, when viewed in a direction orthogonal to the bottom surface, the post-like electrode (24a1 or 24c1) is positioned within the bottom surface electrode (13a or 13c, see Figs. 1-3, element 24a1 or 24c1 is positioned within element 13a or 13c).
Regarding Claim 8, Okumura et al. shows the main body (14) includes a resin containing metallic magnetic powder (Paragraph [0071]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. in view of Ozaki et al., Fujii et al., and Sato et al. as applied to claim 1 above, and further in view of Kawajiri et al. [JP 2011-114265].
Regarding Claim 2, Okumura et al. in view of Ozaki et al., Fujii et al., and Sato et al. shows the claimed invention as applied above but does not show, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode, which is embedded in the main body, in a direction parallel to the side surface.
Kawajiri et al. shows an electronic component (Figs. 1-3) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode (16), which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode (16), which is embedded in the main body, in a direction parallel to the side surface (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side 
Regarding Claim 3, Okumura et al. in view of Ozaki et al., Fujii et al., and Sato et al. shows the claimed invention as applied above but does not show, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode in a direction parallel to the side surface becomes longer as the post-like electrode progresses from the side surface toward the interior of the main body.
Kawajiri et al. shows an electronic component (Figs. 1-3) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode (16) in a direction parallel to the side surface becomes longer as the post-like electrode (16) progresses from the side surface toward the interior of the main body (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode in a direction parallel to the side surface becomes longer as the post-like electrode progresses from the side surface toward the interior of the main body as taught by Kawajiri et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Ozaki et al., Fujii et al., and Sato et al. to simplify a lamination process and reducing change in the total area of overlapped areas to obtain desirable operating characteristics (Abstract, Problem to be Solved).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. in view of Ozaki et al., Fujii et al., and Sato et al. as applied to claim 1 above, and further in view of Taoka et al. [U.S. Pub. No. 2009/0153282].
Regarding Claim 2, Okumura et al. in view of Ozaki et al., Fujii et al., and Sato et al. shows the claimed invention as applied above but does not show, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode, which is embedded in the main body, in a direction parallel to the side surface.
Taoka et al. shows an electronic component (Figs. 1A-1C) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode (108 is a wedge shape, Paragraph [0106]), which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode (108 is a wedge shape, Paragraph [0106]), which is embedded in the main body, in a direction parallel to the side surface (see Figs. 1A-1C).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode, which is embedded in the main body, in a direction parallel to the side surface as taught by Taoka et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Ozaki et al., Fujii et al., and Sato et al. to enhance bonding strengths of external electrodes (Paragraph [0106]).
Regarding Claim 3, Okumura et al. in view of Ozaki et al., Fujii et al., and Sato et al. shows the claimed invention as applied above but does not show, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode in a direction parallel to the  of the main body.
Taoka et al. shows an electronic component (Figs. 1A-1C) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode (108 is a wedge shape, Paragraph [0106]) in a direction parallel to the side surface becomes longer as the post-like electrode (108 is a wedge shape, Paragraph [0106]) progresses from the side surface toward the interior of the main body (see Figs. 1A-1C).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode in a direction parallel to the side surface becomes longer as the post-like electrode progresses from the side surface toward the interior of the main body as taught by Taoka et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Ozaki et al., Fujii et al., and Sato et al. to enhance bonding strengths of external electrodes (Paragraph [0106]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. in view of Ozaki et al., Fujii et al., and Sato et al. as applied to claim 1 above, and further in view of Lee et al. [U.S. Pub. No. 2014/0176284].
Regarding Claim 7, Okumura et al. in view of Ozaki et al., Fujii et al., and Sato et al. shows the claimed invention as applied above but does not show an area of a cross-section of the post-like electrode in parallel to the bottom surface is larger than an area of a cross-section of a conductor constituting the circuit element, the cross-section of the conductor being orthogonal to an extension direction of the conductor.
Lee et al. shows a device (Figs. 1-10) teaching and suggesting an area of a cross-section of the post-like electrode (121a or 122a) in parallel to the bottom surface is larger than an area of a cross-section of a conductor (111) constituting the circuit element, the cross-
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an area of a cross-section of the post-like electrode in parallel to the bottom surface is larger than an area of a cross-section of a conductor constituting the circuit element, the cross-section of the conductor being orthogonal to an extension direction of the conductor as taught by Lee et al. for the device as disclosed by Okumura et al. in view of Ozaki et al., Fujii et al., and Sato et al. to increase productivity of a product to obtain desirable operating characteristics (Paragraph [0051]).



Claims 1, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. [U.S. Pub. No. 2011/0291790] in view of Lim [U.S. Pub. No. 2013/0093556], Ozaki et al. [JP 2006-294722] (for motivation purposes), Lee et al. [U.S. Pub. No. 2013/0113594] and Fujii et al. [JP 2003-031424].
Regarding Claim 1, Okumura et al. shows an electronic component (Figs. 1-3) comprising: 
a main body (elements 11, 12, 14 combined) made of an insulator (15a-15d);
a circuit element (16) positioned inside the main body (see Figs. 1-3); and
an outer electrode that is constituted of a bottom surface electrode (13a or 13c) positioned on a bottom surface of the main body (see Figs. 1-2 upside down) and a post-like electrode (element 24a1 or 24c1 can be post-like) extending from the bottom surface toward 
wherein the post-like electrode (24a1 or 24c1) is embedded in the main body (see Figs. 1-3, Paragraph [0083]), part of the post-like electrode is exposed to a side surface of the main body (see Figs. 1-3, Paragraph [0070]), and
the bottom surface electrode (13a or 13c) is made of a metal (Paragraph [0091]).
Okumura et al. does not explicitly show the bottom surface electrode is made of a resin containing metal powder and a thickness of the bottom surface electrode in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body and a plating is applied to a surface of the bottom surface electrode and the side surface of the main body to which the post-like electrode is exposed, the plating extending from the bottom surface electrode to an uppermost tip formed on the side surface of the main body, the uppermost tip being lower than a top surface of the main body in side view.
Lim shows an electronic component (Figs. 1-6B) teaching and suggesting the bottom surface electrode (21 or 22) is made of a resin containing metal powder (Paragraphs [0107]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a resin containing metal powder as taught by Lim for the bottom surface electrode as disclosed by Okumura et al. to bring metal powders into contact with each other to obtain electrical conductivity as a binder (Paragraph [0010] of Ozaki et al.) with good and stable electrical characteristics (Paragraph [0019] of Ozaki et al.).
Okumura et al. in view of Lim and Ozaki et a. does not show a thickness of the bottom surface electrode in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body and a plating is applied to a surface of the bottom surface electrode and the side surface of the main body to which the post-like electrode is exposed, the plating extending from the bottom 
Lee et al. shows a device (Fig. 3I) teaching and suggesting a plating (217) is applied to a surface of the bottom surface electrode (216 or bottom electrode BE, see Fig. 3I and Drawing 1 below) and the side surface of the main body to which the post-like electrode (post-like electrode PE, see Fig. 3I and Drawing 1 below) is exposed, the plating extending from the bottom surface electrode to an uppermost tip (uppermost tip UT) formed on the side surface of the main body (see Fig. 3I and Drawing 1 below), the uppermost tip being lower than a top surface of the main body in side view (see Fig. 3I and Drawing 1 below).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plating is applied to a surface of the bottom surface electrode and the side surface of the main body to which the post-like electrode is exposed, the plating extending from the bottom surface electrode to an uppermost tip formed on the side surface of the main body, the uppermost tip being lower than a top surface of the main body in side view as taught by Lee et al. for the device as disclosed by Okumura et al. in view of Lim and Ozaki et al. to have a compact design to reduce manufacture size, time and height and reduce cost while still facilitating electrical connection to perform functions of input and output terminals to an external circuit (Paragraph [0060]).
Okumura et al. in view of Lim, Ozaki et al., and Lee et al. does not show a thickness of the bottom surface electrode in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body.
Fujii et al. shows a device (Figs. 1-7) teaching and suggesting a thickness of the bottom surface electrode (4) in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body (see Figs. 1-7, Abstract, Paragraphs [0022]-[0025] and [0036], element 4 in a direction 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the bottom surface electrode in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body as taught by Fujii et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Lim, Ozaki et al., and Lee et al. to facilitate reliability which hardly rollers off and reduce the chucking error at mounting (Abstract, Problem to be Solved, Solution).
Regarding Claim 4, Okumura et al. shows an area of the bottom surface electrode (13a or 13c) when viewed in a direction orthogonal to the bottom surface is larger than an area of an exposed portion of the post-like electrode (24a1 or 24c1), which is exposed to the side surface of the main body (see Figs. 1-3, an area of element 13a or 13c when viewed in a direction orthogonal to the bottom surface is larger than an area of an exposed portion of element 24a1 or 24c1 which is exposed to the side surface of the main body).
Regarding Claim 5, Okumura et al. shows, when viewed in a direction orthogonal to the bottom surface, a length of the bottom surface electrode (13a or 13c) is longer than a length of the post-like electrode (24a1 or 24c1) in a direction from the side surface of the main body toward the interior of the main body (see Figs. 1-3, when viewed in a direction orthogonal to the bottom surface, a length of element 13a or 13c is longer than a length of element 24a1 or 24c1 in a direction from the side surface of the main body toward the interior of the main body).
Regarding Claim 6, Okumura et al. shows, when viewed in a direction orthogonal to the bottom surface, the post-like electrode (24a1 or 24c1) is positioned within the bottom surface electrode (13a or 13c, see Figs. 1-3, element 24a1 or 24c1 is positioned within element 13a or 13c).
.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. in view of Lim, Ozaki et al., Lee et al. and Fujii et al. as applied to claim 1 above, and further in view of Kawajiri et al. [JP 2011-114265].
Regarding Claim 2, Okumura et al. in view of Lim, Ozaki et al., Lee et al. and Fujii et al. shows the claimed invention as applied above but does not show, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode, which is embedded in the main body, in a direction parallel to the side surface.
Kawajiri et al. shows an electronic component (Figs. 1-3) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode (16), which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode (16), which is embedded in the main body, in a direction parallel to the side surface (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode, which is embedded in the main body, in a direction parallel to the side surface as taught by Kawajiri et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Lim, Ozaki et al., Lee et al. and Fujii et al. to simplify a lamination process and reducing change in the total area of overlapped areas to obtain desirable operating characteristics (Abstract, Problem to be Solved).
 of the main body.
Kawajiri et al. shows an electronic component (Figs. 1-3) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode (16) in a direction parallel to the side surface becomes longer as the post-like electrode (16) progresses from the side surface toward the interior of the main body (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode in a direction parallel to the side surface becomes longer as the post-like electrode progresses from the side surface toward the interior of the main body as taught by Kawajiri et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Lim, Ozaki et al., Lee et al. and Fujii et al. to simplify a lamination process and reducing change in the total area of overlapped areas to obtain desirable operating characteristics (Abstract, Problem to be Solved).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. in view of Lim, Ozaki et al., Lee et al. and Fujii et al. as applied to claim 1 above, and further in view of Taoka et al. [U.S. Pub. No. 2009/0153282].
Regarding Claim 2, Okumura et al. in view of Lim, Ozaki et al., Lee et al. and Fujii et al. shows the claimed invention as applied above but does not show, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side surface of the main body, is shorter than a longest length of an 
Taoka et al. shows an electronic component (Figs. 1A-1C) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode (108 is a wedge shape, Paragraph [0106]), which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode (108 is a wedge shape, Paragraph [0106]), which is embedded in the main body, in a direction parallel to the side surface (see Figs. 1A-1C).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode, which is embedded in the main body, in a direction parallel to the side surface as taught by Taoka et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Lim, Ozaki et al., Lee et al. and Fujii et al. to enhance bonding strengths of external electrodes (Paragraph [0106]).
Regarding Claim 3, Okumura et al. in view of Lim, Ozaki et al., Lee et al. and Fujii et al. shows the claimed invention as applied above but does not show, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode in a direction parallel to the side surface becomes longer as the post-like electrode progresses from the side surface toward the interior of the main body.
Taoka et al. shows an electronic component (Figs. 1A-1C) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode (108 is a wedge shape, Paragraph [0106]) in a direction parallel to the side surface becomes longer as the post-like electrode (108 is a wedge shape, Paragraph [0106]) progresses from the side surface toward the interior of the main body (see Figs. 1A-1C).
 of the main body as taught by Taoka et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Lim, Ozaki et al., Lee et al. and Fujii et al. to enhance bonding strengths of external electrodes (Paragraph [0106]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. in view of Lim, Ozaki et al., Lee et al. and Fujii et al. as applied to claim 1 above, and further in view of Lee et al. [U.S. Pub. No. 2014/0176284].
Regarding Claim 7, Okumura et al. in view of Lim, Ozaki et al., Lee et al. and Fujii et al. shows the claimed invention as applied above but does not show an area of a cross-section of the post-like electrode in parallel to the bottom surface is larger than an area of a cross-section of a conductor constituting the circuit element, the cross-section of the conductor being orthogonal to an extension direction of the conductor.
Lee et al. shows a device (Figs. 1-10) teaching and suggesting an area of a cross-section of the post-like electrode (121a or 122a) in parallel to the bottom surface is larger than an area of a cross-section of a conductor (111) constituting the circuit element, the cross-section of the conductor being orthogonal to an extension direction of the conductor (see Figs. 1-10, an area of a cross-section of element 121a or 122a in parallel to the bottom surface is larger than an area of a cross-section of element 111 constituting the circuit element, the cross-section of the conductor being orthogonal to an extension direction of the conductor).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an area of a cross-section of the post-like electrode in parallel to the bottom surface is larger than an area of a cross-section of a conductor .


Claims 1, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. [U.S. Pub. No. 2011/0291790] in view of Lim [U.S. Pub. No. 2013/0093556], Ozaki et al. [JP 2006-294722] (for motivation purposes), Yoshida et al. [U.S. Pub. No. 2010/0157565] and Fujii et al. [JP 2003-031424].
Regarding Claim 1, Okumura et al. shows an electronic component (Figs. 1-3) comprising: 
a main body (elements 11, 12, 14 combined) made of an insulator (15a-15d);
a circuit element (16) positioned inside the main body (see Figs. 1-3); and
an outer electrode that is constituted of a bottom surface electrode (13a or 13c) positioned on a bottom surface of the main body (see Figs. 1-2 upside down) and a post-like electrode (element 24a1 or 24c1 can be post-like) extending from the bottom surface toward an interior of the main body (see Figs. 1-2 upside down), and that is electrically connected to the circuit element (see Figs. 1-3, Paragraph [0077]),
wherein the post-like electrode (24a1 or 24c1) is embedded in the main body (see Figs. 1-3, Paragraph [0083]), part of the post-like electrode is exposed to a side surface of the main body (see Figs. 1-3, Paragraph [0070]), and
the bottom surface electrode (13a or 13c) is made of a metal (Paragraph [0091]).
Okumura et al. does not explicitly show the bottom surface electrode is made of a resin containing metal powder and a thickness of the bottom surface electrode in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of 
Lim shows an electronic component (Figs. 1-6B) teaching and suggesting the bottom surface electrode (21 or 22) is made of a resin containing metal powder (Paragraphs [0107]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a resin containing metal powder as taught by Lim for the bottom surface electrode as disclosed by Okumura et al. to bring metal powders into contact with each other to obtain electrical conductivity as a binder (Paragraph [0010] of Ozaki et al.) with good and stable electrical characteristics (Paragraph [0019] of Ozaki et al.).
Okumura et al. in view of Lim and Ozaki et a. does not show a thickness of the bottom surface electrode in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body and a plating is applied to a surface of the bottom surface electrode and the side surface of the main body to which the post-like electrode is exposed, the plating extending from the bottom surface electrode to an uppermost tip formed on the side surface of the main body, the uppermost tip being lower than a top surface of the main body in side view.
Yoshida et al. shows a device (see Figs. 1a-3m upside down) teaching and suggesting a plating (Au film of element 17a, 17b, 17c, or 17d, Paragraphs [0027], [0051], [0063]) is applied to a surface of the bottom surface electrode (Ni film of element 17a, 17b, 17c or 17d, Paragraphs [0051], [0063]) and the side surface of the main body to which the post-like electrode (15a, 15c, 15c, or 15d) is exposed, the plating extending from the bottom surface electrode to an uppermost tip formed on the side surface of the main body (see Figs. 1a-3m, Au film extending from Ni film to an uppermost tip formed on the side surface of the main body, 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plating is applied to a surface of the bottom surface electrode and the side surface of the main body to which the post-like electrode is exposed, the plating extending from the bottom surface electrode to an uppermost tip formed on the side surface of the main body, the uppermost tip being lower than a top surface of the main body in side view as taught by Yoshida et al. for the device as disclosed by Okumura et al. in view of Lim and Ozaki et al. to have a compact design to reduce manufacture size, time and height and reduce cost while still facilitating electrical connection with corrosion-inhibiting effect to perform functions of input and output terminals to an external circuit (Paragraph [0051]).
Okumura et al. in view of Lim, Ozaki et al., and Yoshida et al. does not show a thickness of the bottom surface electrode in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body.
Fujii et al. shows a device (Figs. 1-7) teaching and suggesting a thickness of the bottom surface electrode (4) in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body (see Figs. 1-7, Abstract, Paragraphs [0022]-[0025] and [0036], element 4 in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the bottom surface electrode in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body as taught by Fujii et al. for 
Regarding Claim 4, Okumura et al. shows an area of the bottom surface electrode (13a or 13c) when viewed in a direction orthogonal to the bottom surface is larger than an area of an exposed portion of the post-like electrode (24a1 or 24c1), which is exposed to the side surface of the main body (see Figs. 1-3, an area of element 13a or 13c when viewed in a direction orthogonal to the bottom surface is larger than an area of an exposed portion of element 24a1 or 24c1 which is exposed to the side surface of the main body).
Regarding Claim 5, Okumura et al. shows, when viewed in a direction orthogonal to the bottom surface, a length of the bottom surface electrode (13a or 13c) is longer than a length of the post-like electrode (24a1 or 24c1) in a direction from the side surface of the main body toward the interior of the main body (see Figs. 1-3, when viewed in a direction orthogonal to the bottom surface, a length of element 13a or 13c is longer than a length of element 24a1 or 24c1 in a direction from the side surface of the main body toward the interior of the main body).
Regarding Claim 6, Okumura et al. shows, when viewed in a direction orthogonal to the bottom surface, the post-like electrode (24a1 or 24c1) is positioned within the bottom surface electrode (13a or 13c, see Figs. 1-3, element 24a1 or 24c1 is positioned within element 13a or 13c).
Regarding Claim 8, Okumura et al. shows the main body (14) includes a resin containing metallic magnetic powder (Paragraph [0071]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. in view of Lim, Ozaki et al., Yoshida et al. and Fujii et al. as applied to claim 1 above, and further in view of Kawajiri et al. [JP 2011-114265].

Kawajiri et al. shows an electronic component (Figs. 1-3) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode (16), which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode (16), which is embedded in the main body, in a direction parallel to the side surface (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode, which is embedded in the main body, in a direction parallel to the side surface as taught by Kawajiri et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Lim, Ozaki et al., Yoshida et al. and Fujii et al. to simplify a lamination process and reducing change in the total area of overlapped areas to obtain desirable operating characteristics (Abstract, Problem to be Solved).
Regarding Claim 3, Okumura et al. in view of Lim, Ozaki et al., Yoshida et al. and Fujii et al. shows the claimed invention as applied above but does not show, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode in a direction parallel to the side surface becomes longer as the post-like electrode progresses from the side surface toward the interior of the main body.
 of the main body (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode in a direction parallel to the side surface becomes longer as the post-like electrode progresses from the side surface toward the interior of the main body as taught by Kawajiri et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Lim, Ozaki et al., Yoshida et al. and Fujii et al. to simplify a lamination process and reducing change in the total area of overlapped areas to obtain desirable operating characteristics (Abstract, Problem to be Solved).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. in view of Lim, Ozaki et al., Yoshida et al. and Fujii et al. as applied to claim 1 above, and further in view of Taoka et al. [U.S. Pub. No. 2009/0153282].
Regarding Claim 2, Okumura et al. in view of Lim, Ozaki et al., Yoshida et al. and Fujii et al. shows the claimed invention as applied above but does not show, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode, which is embedded in the main body, in a direction parallel to the side surface.
Taoka et al. shows an electronic component (Figs. 1A-1C) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode (108 is a wedge shape, Paragraph [0106]), which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode, which is embedded in the main body, in a direction parallel to the side surface as taught by Taoka et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Lim, Ozaki et al., Yoshida et al. and Fujii et al. to enhance bonding strengths of external electrodes (Paragraph [0106]).
Regarding Claim 3, Okumura et al. in view of Lim, Ozaki et al., Yoshida et al. and Fujii et al. shows the claimed invention as applied above but does not show, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode in a direction parallel to the side surface becomes longer as the post-like electrode progresses from the side surface toward the interior of the main body.
Taoka et al. shows an electronic component (Figs. 1A-1C) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode (108 is a wedge shape, Paragraph [0106]) in a direction parallel to the side surface becomes longer as the post-like electrode (108 is a wedge shape, Paragraph [0106]) progresses from the side surface toward the interior of the main body (see Figs. 1A-1C).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode in a direction parallel to the side surface becomes longer as the post-like electrode progresses from the side surface toward the interior of the main body as taught by Taoka et al. for the bottom surface electrode as disclosed by Okumura et al. .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. in view of Lim, Ozaki et al., Yoshida et al. and Fujii et al. as applied to claim 1 above, and further in view of Lee et al. [U.S. Pub. No. 2014/0176284].
Regarding Claim 7, Okumura et al. in view of Lim, Ozaki et al., Yoshida et al. and Fujii et al. shows the claimed invention as applied above but does not show an area of a cross-section of the post-like electrode in parallel to the bottom surface is larger than an area of a cross-section of a conductor constituting the circuit element, the cross-section of the conductor being orthogonal to an extension direction of the conductor.
Lee et al. shows a device (Figs. 1-10) teaching and suggesting an area of a cross-section of the post-like electrode (121a or 122a) in parallel to the bottom surface is larger than an area of a cross-section of a conductor (111) constituting the circuit element, the cross-section of the conductor being orthogonal to an extension direction of the conductor (see Figs. 1-10, an area of a cross-section of element 121a or 122a in parallel to the bottom surface is larger than an area of a cross-section of element 111 constituting the circuit element, the cross-section of the conductor being orthogonal to an extension direction of the conductor).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an area of a cross-section of the post-like electrode in parallel to the bottom surface is larger than an area of a cross-section of a conductor constituting the circuit element, the cross-section of the conductor being orthogonal to an extension direction of the conductor as taught by Lee et al. for the device as disclosed by Okumura et al. in view of Lim, Ozaki et al., Yoshida et al. and Fujii et al. to increase productivity of a product to obtain desirable operating characteristics (Paragraph [0051]).



Claims 1, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. [U.S. Pub. No. 2011/0291790] in view of Lim [U.S. Pub. No. 2013/0093556], Ozaki et al. [JP 2006-294722] (for motivation purposes), Fujii et al. [JP 2003-031424], and Sato et al. [U.S. Pub. No. 2012/0188682].
Regarding Claim 1, Okumura et al. shows an electronic component (Figs. 1-3) comprising: 
a main body (elements 11, 12, 14 combined) made of an insulator (15a-15d);
a circuit element (16) positioned inside the main body (see Figs. 1-3); and
an outer electrode that is constituted of a bottom surface electrode (13a or 13c) positioned on a bottom surface of the main body (see Figs. 1-2 upside down) and a post-like electrode (element 24a1 or 24c1 can be post-like) extending from the bottom surface toward an interior of the main body (see Figs. 1-2 upside down), and that is electrically connected to the circuit element (see Figs. 1-3, Paragraph [0077]),
wherein the post-like electrode (24a1 or 24c1) is embedded in the main body (see Figs. 1-3, Paragraph [0083]), part of the post-like electrode is exposed to a side surface of the main body (see Figs. 1-3, Paragraph [0070]), and
the bottom surface electrode (13a or 13c) is made of a metal (Paragraph [0091]).
Okumura et al. does not explicitly show the bottom surface electrode is made of a resin containing metal powder and a thickness of the bottom surface electrode in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body and a plating is applied to a surface of the bottom surface electrode and the side surface of the main body to which the post-like electrode is exposed, the plating extending from the bottom surface electrode to an uppermost tip formed 
Lim shows an electronic component (Figs. 1-6B) teaching and suggesting the bottom surface electrode (21 or 22) is made of a resin containing metal powder (Paragraphs [0107]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a resin containing metal powder as taught by Lim for the bottom surface electrode as disclosed by Okumura et al. to bring metal powders into contact with each other to obtain electrical conductivity as a binder (Paragraph [0010] of Ozaki et al.) with good and stable electrical characteristics (Paragraph [0019] of Ozaki et al.).
Okumura et al. in view of Lim does not show a thickness of the bottom surface electrode in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body and a plating is applied to a surface of the bottom surface electrode and the side surface of the main body to which the post-like electrode is exposed, the plating extending from the bottom surface electrode to an uppermost tip formed on the side surface of the main body, the uppermost tip being lower than a top surface of the main body in side view.
Ozaki et al. shows an electronic component (Figs. 1-3) teaching and suggesting the bottom surface electrode (103) is made of a resin containing metal powder (Paragraphs [0002]-[0010], [0019], [0021]) and a plating (104) is applied to a surface of the bottom surface electrode and the side surface of the main body to which the post-like electrode (102) is exposed (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a resin containing metal powder as taught by Ozaki et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Lim to bring metal powders into contact with each other to obtain electrical conductivity as a binder (Paragraph [0010]) with good and stable electrical characteristics (Paragraph [0019]).
 direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body and the plating extending from the bottom surface electrode to an uppermost tip formed on the side surface of the main body, the uppermost tip being lower than a top surface of the main body in side view.
Fujii et al. shows a device (Figs. 1-7) teaching and suggesting a thickness of the bottom surface electrode (4) in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body (see Figs. 1-7, Abstract, Paragraphs [0022]-[0025] and [0036], element 4 in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the bottom surface electrode in a direction orthogonal to the bottom surface becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body as taught by Fujii et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Lim and Ozaki et al. to facilitate reliability which hardly rollers off and reduce the chucking error at mounting (Abstract, Problem to be Solved, Solution).
Okumura et al. in view of Lim, Ozaki et al. and Fujii et al. does not show the plating extending from the bottom surface electrode to an uppermost tip formed on the side surface of the main body, the uppermost tip being lower than a top surface of the main body in side view.
Sato et al. shows an electronic component (Figs. 12-14 with teachings from Figs. 5-8, Paragraph [0039]) teaching and suggesting the plating (element 36 from element 23) extending from the bottom surface electrode (35) to an uppermost tip formed on the side surface of the main body (see Figs. 12-13), the uppermost tip being lower than a top surface of the main body 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plating extending from the bottom surface electrode to an uppermost tip formed on the side surface of the main body, the uppermost tip being lower than a top surface of the main body in side view as taught by Sato et al. for the device as disclosed by Okumura et al. in view of Lim, Ozaki et al. and Fujii et al. to have a compact design to reduce manufacture size, time and height and reduce cost while still facilitating electrical connection to an external circuit (Paragraphs [0110]-[0116]).
Regarding Claim 4, Okumura et al. shows an area of the bottom surface electrode (13a or 13c) when viewed in a direction orthogonal to the bottom surface is larger than an area of an exposed portion of the post-like electrode (24a1 or 24c1), which is exposed to the side surface of the main body (see Figs. 1-3, an area of element 13a or 13c when viewed in a direction orthogonal to the bottom surface is larger than an area of an exposed portion of element 24a1 or 24c1 which is exposed to the side surface of the main body).
Regarding Claim 5, Okumura et al. shows, when viewed in a direction orthogonal to the bottom surface, a length of the bottom surface electrode (13a or 13c) is longer than a length of the post-like electrode (24a1 or 24c1) in a direction from the side surface of the main body toward the interior of the main body (see Figs. 1-3, when viewed in a direction orthogonal to the bottom surface, a length of element 13a or 13c is longer than a length of element 24a1 or 24c1 in a direction from the side surface of the main body toward the interior of the main body).
Regarding Claim 6, Okumura et al. shows, when viewed in a direction orthogonal to the bottom surface, the post-like electrode (24a1 or 24c1) is positioned within the bottom surface electrode (13a or 13c, see Figs. 1-3, element 24a1 or 24c1 is positioned within element 13a or 13c).
.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. in view of Lim, Ozaki et al., Fujii et al. and Sato et al. as applied to claim 1 above, and further in view of Kawajiri et al. [JP 2011-114265].
Regarding Claim 2, Okumura et al. in view of Lim, Ozaki et al., Fujii et al. and Sato et al. shows the claimed invention as applied above but does not show, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode, which is embedded in the main body, in a direction parallel to the side surface.
Kawajiri et al. shows an electronic component (Figs. 1-3) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode (16), which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode (16), which is embedded in the main body, in a direction parallel to the side surface (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode, which is embedded in the main body, in a direction parallel to the side surface as taught by Kawajiri et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Lim, Ozaki et al., Fujii et al. and Sato et al. to simplify a lamination process and reducing change in the total area of overlapped areas to obtain desirable operating characteristics (Abstract, Problem to be Solved).
 of the main body.
Kawajiri et al. shows an electronic component (Figs. 1-3) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode (16) in a direction parallel to the side surface becomes longer as the post-like electrode (16) progresses from the side surface toward the interior of the main body (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode in a direction parallel to the side surface becomes longer as the post-like electrode progresses from the side surface toward the interior of the main body as taught by Kawajiri et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Lim, Ozaki et al., Fujii et al. and Sato et al. to simplify a lamination process and reducing change in the total area of overlapped areas to obtain desirable operating characteristics (Abstract, Problem to be Solved).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. in view of Lim, Ozaki et al., Fujii et al. and Sato et al. as applied to claim 1 above, and further in view of Taoka et al. [U.S. Pub. No. 2009/0153282].
Regarding Claim 2, Okumura et al. in view of Lim, Ozaki et al., Fujii et al. and Sato et al. shows the claimed invention as applied above but does not show, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side surface of the main body, is shorter than a longest length of an 
Taoka et al. shows an electronic component (Figs. 1A-1C) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode (108 is a wedge shape, Paragraph [0106]), which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode (108 is a wedge shape, Paragraph [0106]), which is embedded in the main body, in a direction parallel to the side surface (see Figs. 1A-1C).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have, when viewed in a direction orthogonal to the bottom surface, a length of an exposed portion of the post-like electrode, which is exposed to the side surface of the main body, is shorter than a longest length of an embedded portion of the post-like electrode, which is embedded in the main body, in a direction parallel to the side surface as taught by Taoka et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Lim, Ozaki et al., Fujii et al. and Sato et al. to enhance bonding strengths of external electrodes (Paragraph [0106]).
Regarding Claim 3, Okumura et al. in view of Lim, Ozaki et al., Fujii et al. and Sato et al. shows the claimed invention as applied above but does not show, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode in a direction parallel to the side surface becomes longer as the post-like electrode progresses from the side surface toward the interior of the main body.
Taoka et al. shows an electronic component (Figs. 1A-1C) teaching and suggesting, when viewed in a direction orthogonal to the bottom surface, a length of the post-like electrode (108 is a wedge shape, Paragraph [0106]) in a direction parallel to the side surface becomes longer as the post-like electrode (108 is a wedge shape, Paragraph [0106]) progresses from the side surface toward the interior of the main body (see Figs. 1A-1C).
 of the main body as taught by Taoka et al. for the bottom surface electrode as disclosed by Okumura et al. in view of Lim, Ozaki et al., Fujii et al. and Sato et al. to enhance bonding strengths of external electrodes (Paragraph [0106]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. in view of Lim, Ozaki et al., Fujii et al. and Sato et al. as applied to claim 1 above, and further in view of Lee et al. [U.S. Pub. No. 2014/0176284].
Regarding Claim 7, Okumura et al. in view of Lim, Ozaki et al., Fujii et al. and Sato et al. shows the claimed invention as applied above but does not show an area of a cross-section of the post-like electrode in parallel to the bottom surface is larger than an area of a cross-section of a conductor constituting the circuit element, the cross-section of the conductor being orthogonal to an extension direction of the conductor.
Lee et al. shows a device (Figs. 1-10) teaching and suggesting an area of a cross-section of the post-like electrode (121a or 122a) in parallel to the bottom surface is larger than an area of a cross-section of a conductor (111) constituting the circuit element, the cross-section of the conductor being orthogonal to an extension direction of the conductor (see Figs. 1-10, an area of a cross-section of element 121a or 122a in parallel to the bottom surface is larger than an area of a cross-section of element 111 constituting the circuit element, the cross-section of the conductor being orthogonal to an extension direction of the conductor).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an area of a cross-section of the post-like electrode in parallel to the bottom surface is larger than an area of a cross-section of a conductor 

    PNG
    media_image1.png
    456
    665
    media_image1.png
    Greyscale

Drawing 1

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 would be allowable if rewritten or amended (i.e. specification) to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
In response to applicant’s arguments that new claim 13 is fully supported by the disclosure in Paragraph [0086] of the publication is found not persuasive. Claim 13 recites “a plating is applied to a surface of the bottom surface electrode and the side surface of the main body to which the post-like electrode is exposed, the thickness of the plating in the direction orthogonal to the bottom surface becoming thinner as it progresses from the side surface side of the main body toward the inner side of the main body” is not disclose in Paragraph [0086] of the publication. Paragraph [0087] of the publication discloses bottom surface electrodes 21 and 26 becomes thinner as it progresses from the side surface S4 and side surface S5 of the main body 10 toward the inner side but does not disclose the thickness of plating P becomes thinner as it progresses from the side surface side of the main body toward the inner side of the main body. Fig. 17 shows the thickness of plating P becomes thinner but not in the disclosure in Paragraph [0086]. The examiner suggests adding the disclosure of the specific arrangement of plating P by amending the specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837